UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1888



ZELPHIA   HACKWORTH,    Widow    of   James     W.
Hackworth,

                                                            Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS; UNITED STATES DEPARTMENT OF LABOR;
JEWELL RIDGE COAL CORPORATION,
                                                           Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-1391-BLA)


Submitted:   March 12, 1998                   Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zelphia Hackworth, Petitioner Pro Se. Patricia May Nece, Helen H.
Cox, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Timothy
Ward Gresham, PENN, STUART, ESKRIDGE & JONES, Abingdon, Virginia,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review of the Benefits Review Board's deci-

sion and order affirming the administrative law judge's denial of

black lung benefits pursuant to 30 U.S.C. §§ 901-945 (1994). Our

review of the record discloses that the Board's decision is based

upon substantial evidence and is without reversible error. Accord-
ingly, we affirm on the reasoning of the Board. Hackworth v. DOWCP,
No. 96-1391-BLA (BRB June 20, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2